internal_revenue_service national_office technical_advice_memorandum tam-121876-98 - ebed os sep index uil no case mis no district_director taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend employer aes insurance_company issue whether under the facts of this technical_advice request the cost of life_insurance coverage provided by an employer to its employees under a group life carve-out program’ is includible in the employees’ gross_income pursuant to the provisions of sec_79 of the internal_revenue_code conclusion for the years involved the rules of sec_79 of the code apply in this case to determine the taxation of the life_insurance benefits provided to employees under employer's group life carve-out program facts employer maintains a basic group-term_life_insurance plan for its employees for which employer pays all premiums insurance coverage in an amount equal to two times compensation in addition employer sponsors what it calls a group life carve-out program under this program any employee who has a minimum of five years_of_service and has a salary of at least under this plan employees are entitled to term life ono tam-121876-98 dollar_figure can waive coverage above dollar_figure for which he or she is entitled under the basic plan and replace such excess coverage under the carve-out program when an employee becomes eligible to participate in the group life carve-out program the employee completes a waiver form for amounts above dollar_figure under the employer's basic plan the employee then applies for an individual permanent life_insurance_policy from insurance_company participant age or under when the face value of the policy is dollar_figure or less the employee's waiver of coverage above dollar_figure under the basic plan takes effect once the new individual policy is issued from insurance_company and the first premium is paid no medical exam is required for an eligible the parties also agree that the employee will as part of the group life carve-out program the employee must enter into a split-dollar_life_insurance agreement with employer whereby the parties agree that the employee shall be the sole owner of the individual policy and that annual premiums due under the policy shall be paid_by employer execute a collateral_assignment of the life_insurance_policy to the extent of premium amounts paid_by employer the agreement states that subject_to the assignment the employee has full ownership rights in the policy including but not limited to the right to designate and change the beneficiary and the right to sell assign transfer borrow against surrender or cancel the policy upon any sale assignment or transfer of the policy all of the employee's interest in the policy and rights and obligations under the split-dollar agreement are vested in the assignee or transferee transfer or assign any interest in the policy or any of its rights or obligations under the agreement to anyone else employer may not the agreement terminates upon the earlier of mutual consent of the parties the date the employee attains a specified age termination of employment with employer for reasons other than total disability death of the employee or reimbursement by the employee of the lesser_of the total premiums_paid by employer or the cash_surrender_value of the policy on the date of termination in general if the agreement is terminated for reasons other than the death of the employee or reimbursement by the employee of the lesser_of premiums_paid or cash_surrender_value employer has the right to receive an amount equal to the lesser_of total premiums_paid by employer or the policy's cash_surrender_value on the date of termination the employee has days after termination to elect to make such payments within days after termination or installment payments over two years plus interest or any other manner mutually agreed upon if the employee makes no election within days employer may enforce its rights to reimbursement from the policy’s cash_surrender_value provided that in the event the cash_surrender_value of the policy exceeds the amount payable to employer any excess shall be repaid to the employee upon receipt of the amounts due employer is required to release all of its rights under the collateral_assignment if the p32 tam-121876-98 agreement terminates because of the death of the employee employer is entitled to receive a portion of the death_benefits payable under the policy equal to the total amount of premiums_paid by employer the information provided indicates that for the years involved no policy had a cash_surrender_value that exceeded the total premiums_paid by employer on that policy for the years involved employer paid the premiums due on the individual policies involved in the group life carve-out program employer reported on each employee's w-2 an amount determined by using so-called substitute p s rates supplied to it by insurance_company for purposes of valuing the term protection provided to the employees under that program 2's are at least four to six times lower than the cost of group-term_life_insurance as determined under sec_79 of the internal_revenue_code for the years involved for most age groups the amounts reported on the w- law and analysis sec_61 of the code provides that gross_income means all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items the definition of gross_income is broad enough to include in taxable_income any economic or financial benefit conferred on the employee as compensation whatever the form or mode by which it is effected 324_us_177 sec_1_61-2 b ii a of the income_tax regulations states the general_rule that life_insurance premiums_paid by an employer on the life of his employee where the proceeds of such insurance are payable to the beneficiary of such employee are part of the gross_income of the employee sec_79 of the code provides special rules for amounts includible in an employee's gross_income as a result of employer-provided group-term_life_insurance pursuant to sec_79 an employee must include in gross_income an amount equal to the cost of group-term_life_insurance on his life provided under a policy or policies carried directly or indirectly by his employer but only to the extent that such cost exceeds the sum of the cost of dollar_figure of such insurance and the amount if any paid_by the employee for the purchase of the insurance the cost of the group-term_life_insurance is determined on the basis of uniform premiums prescribed by regulations sec_79 insurance does not apply to key empioyees as defined in sec_416 of the code in the case of a discriminatory group-term plan the cost of the insurance includible in a key employee's income is the greater of the cost of the insurance as prescribed by sec_1_79-4t of the regulations or the sec_79 provides that the exclusion for the cost of dollar_figure of in the case of a discriminatory plan r c tam-121876-98 uniform premium cost as prescribed by sec_1_79-3 of the regulations the term discriminatory_group-term_life_insurance_plan means any plan of an employer for providing group-term_life_insurance unless the following requirements are met a the plan does not discriminate in favor of key employees as to eligibility to participate and b the type and amount of benefits available under the plan do not discriminate in favor of participants who are key employees sec_79 sec_1_79-1 of the regulations provides that life_insurance is not group-term_life_insurance for purposes of sec_79 of the code unless it meets the following conditions it provides a general death_benefit that is exciudable from gross_income under sec_101 it is provided to a group_of_employees it is provided under a policy carried_directly_or_indirectly_by_the_employer the amount of insurance provided to each employee is computed under a formula that precludes individual selection this formula must be based on factors such as age years_of_service compensation or position sec_1_79-1 of the regulations provides that no part of the life_insurance provided - under a policy that provides a permanent_benefit is group-term_life_insurance unless - the policy or the employer designates in writing the part of the death_benefit provided to each employee that is group-term_life_insurance and the part of the death_benefit that is provided to an employee and designated as the group-term_life_insurance benefit for any policy year is not less than the difference between the total death_benefit provided under the policy and the employee’s deemed_death_benefit at the end of the year sec_1_79-0 of the regulations define a number of terms relevant here definitions a policy of life_insurance is carried_directly_or_indirectly_by_the_employer if the employer pays any part of the cost of the insurance directly or through another person under those a group_of_employees is all employees of an employer or less than all employees if membership in the group is determined solely on the basis of age marital status or factors related to employment regs sec_1_79-0 as a general_rule a group_of_employees does not include fewer than ten full-time employees regs sec_1_79-1 a permanent benefit’ is defined as an economic value extending beyond one policy year for example a paid-up or cash_surrender_value that is provided under a life_insurance_policy however the following features are not permanent benefits - - a a right to convert or continue life_insurance after group_life_insurance coverage terminates i34 tam-121876-98 b any other feature that provides no economic benefit other than current insurance protection to the employee or c a feature under which term life_insurance is provided at a level premium for a period of five years or less regs sec_1_79-0 the term policy is defined as including two or more obligations of an insurer that are sold in conjunction obligations that are offered or available to members of a group_of_employees are sold in conjunction if they are offered or available because of the employment relationship the actuarial sufficiency of the premium charged for each obligation is not taken into account in determining whether the obligations are sold in conjunction obligations may be sold in conjunction even if they are contained in separate documents each document is filed with and approved by the applicable state insurance commission or each obligation is independent of any other obligation thus a group of individual contracts under which life_insurance is provided to a group_of_employees may be a policy similarly two benefits provided to a group_of_employees one term and the other a permanent_benefit may be a policy regs sec_1_79-0 sec_1_79-3 of the regulations prescribes the rules for determining the cost of group- term life_insurance to be included in an employee’s income prescribes the rules for determining how much an employee receiving permanent benefits must include in income sec_1_79-1 sec_1_79-4t of the regulations provides rules in question and answer format relating to the nondiscrimination requirements for group-term_life_insurance q a-5 of those regulations describes circumstances under which separate policies of group-term_life_insurance of an employer will be considered to be a single_plan in determining whether the employer's plan of group-term_life_insurance is discriminatory all policies providing group-term_life_insurance to a common key_employee or key employees will be considered a single pian for this purpose for example if a key_employee receives dollar_figure of group-term_life_insurance coverage under one policy and the same key_employee receives an additional dollar_figure of coverage under a separate group-term_life_insurance policy the two policies will be treated as a single_plan in determining whether the group-term_life_insurance provided by the employer is discriminatory if it is discriminatory the key employees covered by either policy will not receive the benefit of sec_79 of the code for either policy a policy that provides group-term_life_insurance to a key_employee and a policy under which the same key_employee is eligible to receive group-term_life_insurance upon separation_from_service will be considered to provide group-term_life_insurance to a common key_employee q8 a-9 of sec_1_79-4t provides that a plan of group-term_life_insurance will be considered not to discriminate in favor of participants who are key employees as to the 23s tam-121876-98 amount of benefits available if the plan provides for a fixed amount of insurance which is the same for all covered employees in other circumstances the determination of whether the plan is nondiscriminatory will be based on all the facts and circumstances such plans will be considered not to discriminate in favor of participants who are key employees as to the amount of benefits available if the plan contains no group_of_employees described in the following sentence that if tested separately would fail to satisfy the requirements of sec_79 of the code the group subject_to separate testing under the preceding sentence consists of a key_employee and all other participants including other key employees who receive under the plan an amount of insurance as a multiple of compensation that is equal to or greater than the amount of insurance received by such key_employee q8 a-9 of sec_1_79-4t of the regulations further provides that a plan does not meet the requirements for nondiscrimination as to the type and amount of benefits available under the plan unless all types of benefits including permanent benefits and all terms and conditions with respect to such benefits which are available to any participant who is a key_employee are also available on a nondiscriminatory basis to non-key_employee participants sec_101 of the code provides the general_rule that gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured revrul_64_328 1964_2_cb_11 considers two major types of so-called split dollar arrangements the endorsement system under which the employer is named as owner on the life_insurance_policy and the collateral_assignment system under which the employee is named as the owner on the policy the service notes therein that the substance of both types of arrangements is that the employer provides the funds representing the investment element in a life_insurance_contract which would in arm's length dealings entitle it to the earnings accruing to that element the effect of the arrangement is that the earnings on the investment element in the contract are applied to provide benefits to the employee under both systems generally the employee is not expected to repay the funds provided by the employer except out of the proceeds of the policy or from funds available to the employee by reason of the surrender or loan value of the policy under the facts of the particular split-dollar arrangement described in revrul_64_328 the employer provides the funds to pay the part of the annual premiums equal to the increase in the policy's cash_surrender_value each year and the employee pays the balance if any of the annual premiums the employer is entitled to receive out of the proceeds of the policy an amount equal to the policy's cash_surrender_value or at least a sufficient part thereof to equal the funds it has provided for premium payments the employee has the right to name the beneficiary of the balance of any proceeds payable by reason of the employee's death according to the ruling tam-121876-98 the effect of the arrangement is that the earnings on the investment element in the contract are used to provide all or a portion of the cost of the employee's insurance protection an economic benefit the value of which must be included in the employee's gross_income revrul_64_328 holds that the value of the benefit received by the employee is an amount equal to the one-year term cost of the life_insurance protection to which the employee is entitled from year to year less the portion if any provided by the employee revrul_64_328 states that the one-year term cost of life_insurance protection provided through a split dollar arrangement is determined by using the p s cost found in revrul_55_747 1955_2_cb_228 revrul_64_328 further concludes that the same income_tax results obtain if the transaction is cast in some other form resulting in a similar benefit to the employee revrul_66_110 1966_1_cb_12 amplified by revrul_67_154 1967_1_cb_11 provides that in the arrangement described in revrul_64_328 current insurance protection is the only economic benefit that the employee receives and consequently only the value of that benefit is referred to as being includible in the employee's income however the employee may receive other_benefits such as cash dividends or additional life_insurance the value of which would likewise be includible in the employee's gross_income published initial issue premium rates charged by the insurer for individual one-year term life_insurance available to all standard risks may be substituted for the p s cost revrul_66_110 also provides that if lower the current we have concluded that the substitute p s rates used by employer do not meet the requirements of revrul_66_110 as amplified however for the reasons discussed below we have also concluded the provisions of sec_79 of the code not the split-dollar revenue rulings apply to determine the taxation of the benefits provided to the employees under employer's carve-out program a discussion of sec_79 of the code is not included in the analysis of the split-dollar_life_insurance arrangement discussed in revrul_64_328 under the facts of that revenue_ruling life_insurance is provided under a split-dollar arrangement involving only one employee whereas a number of employees are provided with life_insurance benefits under employer's group-term and group life carve-out programs consequently an analysis of the split dollar arrangements under the rules of sec_79 is relevant here in order for sec_79 of the code to apply to the life_insurance provided to employees under employer's group life carve-out program the life_insurance must meet the four requirements of sec_1_79-1 of the regulations for group-term_life_insurance and if the insurance provides permanent benefits to employees must additionally meet the a737 tam-121876-98 requirements of sec_1_79-1 of the regulations first the life_insurance provided under employer's group life carve-out program meets the requirement for group-term_life_insurance that it provide a general death_benefit that is excludable from gross_income under sec_101 of the code second the life_insurance provided under the carve-out program is provided to a group_of_employees as that term is defined for purposes of sec_79 of the code the insurance is provided to at least ten employees and the membership in the group being provided the carve-out insurance is based solely on factors related to employment - - namely employees having a minimum of five years_of_service and a salary of at least dollar_figure not disqualify the insurance from being provided to a group_of_employees the regulations state that a group of individual contracts under which life_insurance is provided to a group_of_employees may be a policy as long as they are offered or available because of the employment relationship further the fact that the insurance is provided under individual policies does third the life_insurance provided under that program meets the requirement that it be provided under a policy carried_directly_or_indirectly_by_the_employer since employer pays the premiums on the insurance under the carve-out program fourth the amount of insurance provided to each employee under the carve-out program is computed under a formula that precludes individual selection since the coverage under the program is based on compensation finally for the years involved the life_insurance provided under the group life carve-out program provides no permanent_benefit as that term is defined in sec_1_79-0 of the regulations that would cause it to be subject_to the rules of sec_1_79-1 of the regulations pursuant to the definition of permanent_benefit any feature that provides no economic benefit other than current insurance protection to the employee is not a permanent_benefit for the years involved no individual policy issued pursuant to the group life carve-out program has a cash_surrender_value that exceeds the amounts to which employer is entitled thus an employee has no current right to any of the insurance policy's cash_value also if an employee transfers the insurance_policy to a third party the transfer is subject_to employer's rights under the collateral_assignment and under the split-dollar agreement so that the employee cannot receive an economic benefit from the policy’s current cash_value by transferring the policy further whether an employee will receive any rights in the policy's cash_value in the future will depend on the employee’s continuing employment with employer thus the employee has no vested rights to future cash_value as a result current insurance protection is the only economic benefit that was actually or constructively received by the employees for the years involved tam-121876-98 accordingly the insurance provided under employer’s group life carve-out program is group-term_life_insurance for purposes of sec_79 of the code consequently the rules of that code provision must be used to determine the amount includible in an employees’ income both for the insurance provided under employer's basic group-term plan and under the carve-out plan pursuant to sec_79 if the insurance provided by employer meets the nondiscrimination requirements of sec_79 the rules of sec_79 and sec_79 apply for determining the amount includible in all of the employees’ income if the provision of insurance is discriminatory the exclusion for the cost of dollar_figure of insurance does not apply to key employees and the cost of the insurance includible in a key employee’s income is the greater of the cost of the insurance or the uniform premium cost assuming at least one of employer's key employees is receiving insurance under the carve-out program employer's basic plan and its carve-out program will be considered a single_plan for purposes of testing under sec_79 of the code to determine whether employer maintains a discriminatory_group-term_life_insurance_plan regs sec_1_79-4t q a-5 pursuant to q a-9 of sec_1_79-4t a plan does not meet the requirements for nondiscrimination as to the amount of benefits available unless all terms and conditions with respect to all benefits including permanent benefits that are available to any key_employee are also available to non-key employees under the general_rule of q a-9 the terms and conditions of employer’s plan do not meet the requirements for nondiscrimination as to the amount of benefits available since only employees with a salary of dollar_figure or more are entitled to participate in the group carve-out program and potentially obtain permanent benefits in the future however the regulations include a special rule that a plan will be considered not to discriminate in favor of participants who are key employees as to the amount of benefits available if the group receiving the discriminatory benefits if tested separately satisfies the requirements of sec_79 as to eligibility to participate employer's basic group-term plan and its carve-out program meet the nondiscrimination requirements of sec_79 of the code will depend on whether employer's group life carve-out program when tested separately meets the requirements for a nondiscriminatory eligibility classification as described in sec_79 accordingly whether caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 j of the code provides that it may not be used or cited as precedent
